
	
		II
		111th CONGRESS
		2d Session
		S. 3769
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 13, 2010
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary
		  Education Act of 1965 to promote family and community engagement in school
		  improvement.
	
	
		1.Short titleThis Act may be cited as the
			 Families and Communities Involved in
			 Improving Our Schools Act.
		2. Family and Community Engagement in School
			 Improvement GrantsSection
			 1003(g) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6303(g)) is amended by inserting at the end the following:
			
				(10)Family engagement and community
				engagement
					(A)In generalEach local educational agency that receives
				assistance under this subsection shall carry out family engagement and
				community engagement activities, which shall include, at a minimum—
						(i)providing notice to families and community
				members in a format and language that is accessible to all families and
				community members—
							(I)that a school will be a recipient of funds
				under this subsection, which shall be subject to the requirement that a school
				intervention model be implemented at the school; and
							(II)on how families and community members can
				participate in the selection, development, and implementation of a school
				intervention model under this subsection;
							(ii)partnering with families and community
				members to select the school intervention model funded under this
				subsection;
						(iii)providing families and community members
				with notice of the selected school intervention model and partnering with
				families and community members to develop opportunities for families and
				community members to support the school intervention model selected;
						(iv)including families and community members in
				the transition period to the new school intervention model;
						(v)involving families and community members in
				implementation of the new school intervention model;
						(vi)developing an engagement plan for ensuring
				families and communities are involved in the ongoing school improvement
				efforts, including ensuring that families and communities are involved in the
				development of the engagement plan;
						(vii)evaluating the effectiveness of family
				engagement and community engagement in improving student achievement once a
				school intervention model has been utilized;
						(viii)disseminating the data collected from the
				evaluation under clause (vii) to families and community members in an
				understandable format; and
						(ix)developing a plan for revising family
				engagement and community engagement strategies that are shown not to be
				effective.
						(B)Guidance on research based family
				engagementIn order to
				properly engage families in school improvement efforts, the Secretary shall
				issue regulations not later than 180 days after the date of enactment of the
				Families and Communities Involved in
				Improving Our Schools Act, that detail research-based family
				engagement and community engagement strategies that local educational agencies
				and schools may utilize with assistance provided under this subsection.
					(C)DefinitionIn this paragraph:
						(i)Community engagementThe term community engagement
				means strategies that foster meaningful and active collaboration among
				families, community members, and school officials for the purpose of improving
				student achievement and addressing the comprehensive needs of students before,
				during, and after school as well as in the students’ home lives.
						(ii)Family engagementThe term family engagement
				means a shared responsibility of families and schools for student success, in
				which schools and community-based organizations are committed to reaching out
				to engage families in meaningful ways that encourage the families to actively
				support their children's learning and development, as well as the learning and
				development of other children. The shared responsibility is continuous from
				birth through young adulthood and reinforces learning that takes place in the
				home, school, and
				community.
						.
		
